Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                       
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippery et al (7614206).

“(26) The cutter bar 16 also flexes along an axis in line with the frame hinge 50 and draper hinge axis 130, at curving portion substantially centered around space 160 (FIG. 8).”
“Accordingly, in operation an operator may choose to operate a header thus fitted in a rigid configuration for flat ground or in a "floating" configuration as described hereinabove for uneven ground.”

“(39) FIG. 12 depicts a three part segmented flexing reel for the draper header of the present invention. The flexing reel 500 is comprised of a center portion 502 and two lateral portions 504 and 506. Each section is mounted to its respective header frame sections by mounting arms 508 and 510 for the center section and 512 and 514 for the lateral sections. Each section has a center tube, 516, 518 and 520, which are driven by a drive unit 522 which may be a hydrostatic motor. U-joints 524 and 526 connect the center sections of each lateral portion 504, 506 and the center portion 502. As can be seen, the ability of the reel to flex, in correspondence with the flexion of the lateral head portions 24 and 26 around hinges 50, maintains a constant spacing 530 between the reel bottom and the header table substantially along all portions of the header. Each reel contains its own finger adjustment. Accordingly, the spaced relation 530 between the bottom of the reel and the header table may be adjusted by the operator. Whatever the operator selected reel spacing is, however, will be maintained through the flexion of the reel sections in correspondence with the flexion of the lateral header portions.

(40) In order to accommodate the flexion of the reel sections a novel telescoping shaft for the reel center tubes is provided. In FIG. 13, each reel tube e.g., tube 518 is provided with either a fixed length shaft 550 or a telescoping shaft 552. The telescoping shaft is comprised of a piston 554 and a cylinder 556, one of which is connected to a U-joint, e.g., U-joint 524 and the other which is connected to the reel tube. Optionally, end dimensions of the reel bats facing an adjoining reel may be contoured or angled such as at 560 in order to allow flexion without contact between the separate reel sections.”

1. (Currently Amended) A header for an agricultural vehicle, comprising: 
a header frame (14); 
a flexible cutterbar (16) supported by the header frame (taughtabove); 
a reel including a plurality of reel sections (taught above) movably supported by the header frame (taught above), each of the reel sections including a plurality of tines (fingers taught above) and being independently movable from the other reel sections (taught above); 
and at least one link connecting the flexible cutterbar to one of the reel sections (taught above, fig 4), the at least one link being configured to transmit flexing forces acting on the flexible cutterbar to the connected one reel section to move the connected one reel section such that a substantially constant separation is maintained between the flexible cutterbar and the connected one reel section (intended use is taught above).  

2. (Currently Amended) The header of claim 1, wherein the at least one link is pivotably coupled to the header frame (hinge 252 and/or header rail 30).  

“(18) Referring now to the drawings in which like reference numbers indicate like elements, FIG. 1 is a top schematic view of a combine or harvester 10 having a feeder house 12 and a header 14. At the leading edge of the header 14 is a knife and cutter bar 16. The header receives the cut crop and transports it through the feeder house 12 into the combine where it is threshed. The depicted embodiment of the present invention is a header using two lateral conveyor belts, sometimes known to those of skill in the art as "drapers", to convey cut crop from the laterally extended portions of the header towards the center of it and then from the center back into the feeder house 12. The lateral conveyor belts 18 transport cut crop medially to the center of the header where an auger propels the crop rearwards and into the feeder house.”
3. (Currently Amended) The header of claim 2, further comprising a draper belt supported by the header frame rearwardly of the flexible cutterbar (taught above), the at least one link defining a pivot axis located rearwardly of the draper belt (fig 5).  

4. (Previously Presented) The header of claim 1, wherein the header is configured as a draper header or an auger-type header (taught above).  

5. (Currently Amended) The header of claim 1, wherein the at least one link comprises a plurality of rigid links, each of the rigid links connecting the flexible cutterbar to a respective one of the reel sections (links are considered to be “rigid”).  

6. (Previously Presented) The header of claim 5, wherein the plurality of reel sections comprises a first reel section having a first reel width and a second reel section adjacent to the first reel section, the plurality of rigid links including a first rigid link connecting the first reel section to the flexible cutterbar and a second rigid link connecting the second reel section to the flexible cutterbar, the first rigid link and the second rigid link defining a link separation distance therebetween which is at least equal to the first reel width (fig 12).  

7. (Currently Amended) The header of claim 1, wherein the at least one link includes a reel arm portion connected to the connected one reel section and a cutter arm portion connected to the flexible cutterbar and the reel arm portion (reel arm portion is taught above; cutter arm portion shown in fig 5).  
8. (Currently Amended) The header of claim 7, wherein the at least one link includes a connecting portion connecting the reel arm portion to the cutter arm portion, the connecting portion having a curved shape (connecting portion best shown in fig 4).  

9. (Previously Presented) The header of claim 8, wherein at least one of the reel arm portion and the cutter arm portion has a straight shape (fig 4).  

10. (Currently Amended) The header of claim 1, wherein the at least one link is formed as a unitary body (fig 4).
  
The following are already addressed above, unless otherwise noted:

11. (Currently Amended) An agricultural vehicle (10), comprising: 
a chassis (fig 1); and 
a header carried by the chassis (14), 

the header including: 
a header frame; 
a flexible cutterbar supported by the header frame and including a plurality of cutting edges; 
a reel including a plurality of reel sections movably supported by the header frame, each of the reel sections including a plurality of tines and being independently movable from the other reel sections; and 
at least one link connecting the flexible cutterbar to one of the reel sections, the at least one link being configured to transmit flexing forces acting on the flexible cutterbar to the connected one reel section to move the connected one reel section such that a substantially constant separation is maintained between the flexible cutterbar and the connected one reel section.  

12. (Currently Amended) The agricultural vehicle of claim 11, wherein the at least one link is pivotably coupled to the header frame (cl. 2).  

13. (Currently Amended) The agricultural vehicle of claim 12, further comprising a draper belt supported by the header frame rearwardly of the flexible cutterbar, the at least one link defining a pivot axis located rearwardly of the draper belt (cl. 3).
  
14. (Previously Presented) The header of claim 11, wherein the header is configured as a draper header or an auger-type header (cl. 4).  
15. (Currently Amended) The agricultural vehicle of claim 11, wherein the at least one link comprises a plurality of rigid links, each of the rigid links connecting the flexible cutterbar to a respective one of the reel sections (cl. 5).
  16. (Previously Presented) The agricultural vehicle of claim 15, wherein the plurality of reel sections comprises a first reel section having a first reel width and a second reel section adjacent to the first reel section, the plurality of rigid links including a first rigid link connecting the first reel section to the flexible cutterbar and a second rigid link connecting the second reel section to the flexible cutterbar, the first rigid link and the second rigid link defining a link separation distance therebetween which is at least equal to the first reel width (cl. 6).  

17. (Currently Amended) The agricultural vehicle of claim 11, wherein the at least one link includes a reel arm portion connected to the connected one reel section and a cutterbar arm portion connected to the flexible cutterbar and the reel arm portion (cl. 7).  
18. (Currently Amended) The agricultural vehicle of claim 17, wherein the at least one link includes a connecting portion connecting the reel arm portion to the cutter arm portion, the connecting portion having a curved shape (cl. 8).  
19. (Previously Presented) The agricultural vehicle of claim 18, wherein at least one of the reel arm portion and the cutter arm portion has a straight shape (cl. 9).  

20. (Currently Amended) The agricultural vehicle of claim 11, wherein the at least one link is formed as a unitary body (cl. 10).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beougher et al (4409780).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

The amendment, dated 7/14/2022, broadens the claim language, i.e. removed “rigid” link, and added an intended capability, i.e. “to move the connected one reel section” such that a substantially constant separation is maintained with the cutter bar.

Beougher teaches a plurality of independently movable reel sections (fig 1).

“Hydraulic cylinders 32, mounted on horizontal support members 33 affixed to rear wall 20, may be expanded and contracted to adjust the height of the reel, all as well known in the art.”

Beougher teaches the amended intended capability, thus the link can be rigid or it is taught be able to move the connected one reel section, therefore the capability is taught “to move the connected one reel section such that a substantially constant separation is maintained between the flexible cutterbar and the connected one reel section” (see quote above) 
[AltContent: textbox (Link that can be both rigid and adjustable (when the hydraulic cylinder is actuated))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    556
    624
    media_image1.png
    Greyscale


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (CA 2307176).

Fox teaches on pg. 20, 21, that a cutter bar is known to flex with the ground contour.  On page 21, 11-23, teaches that compensating for the flexing of the cutter bar, i.e. the strut (97) or link between the cutter bar and the reel float upwardly / downwardly by a distance that reflects the flexing movement of the knife or cutter bar, in other words the link is capable of transmitting a flexing force to the reel, in order to maintain a constant distance therebetween.
Also, teaches using a wide header, thus with a plurality of independently movable reel sections (fig 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2822656), in view of Fox (CA 2307176).

In the exception of “a plurality of reel sections,” Rogers teaches in fig 3, a reel with tines and a cutter bar connected via a link, the link (thus the cutter-bar and reel) is pivotable about shaft (40) relative to the header frame.  As the cutter-bar floats on the ground, the link is capable of transmitting a flexing force to the reel, in order to maintain a constant distance therebetween.

“Since the reel and knife drive are driven from the auger shaft, and the reel, table and cutter-bar pivot about shafts 76, 77 which are coaxialy aligned with shaft 40, center distances are held constant as the table floats on the ground or is raised to transport position. As best shown in Figures 4 and 6, the rear end of rear arm section 115 terminates in a bifurcated portion comprising plates 130, 131 which are rotatably mounted on the outer ends of shaft 76. Rigidly secured to the inner plate 73 of the table arm 70 is an upstanding plate 133.”

Fox teaches on pg. 20, 21, that using a narrower width header with reel arms & cutter-bar, or a wider width headers has been known.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the constant separation of the reel & cutterbar of Rogers with the teachings of Fox, because it would not have been outside the skill to use a wider header to harvester wider fields; also, the wider header being sectionalized for greater flexibility (particularly the reel assembly) which is old and well known (as taught by Fox).




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ARPAD F KOVACS/Primary Examiner, Art Unit 3671